

EXHIBIT 10.1
EXECUTION VERSION










SECOND REPLACEMENT FACILITY AMENDMENT
dated as of
December 6, 2017,
among
CONTINENTAL BUILDING PRODUCTS OPERATING COMPANY, LLC,


THE LENDER PARTY HERETO
and
CREDIT SUISSE AG,
as Administrative Agent
------------
CREDIT SUISSE SECURITIES (USA) LLC
as Sole Lead Arranger
and
Sole Lead Bookrunner








--------------------------------------------------------------------------------





This SECOND REPLACEMENT FACILITY AMENDMENT, dated as of December 6, 2017
(this “Second Amendment”), to the Amended and Restated Credit Agreement, dated
as of August 18, 2016 (as amended by the Replacement Facility Amendment, dated
as of February 21, 2017, and as further amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among Continental Building Products, Inc., a Delaware corporation
(including any Successor Holdings, “Holdings”), Continental Building Products
Operating Company, LLC, a Delaware limited liability company (including any
Successor US Borrower, the “US Borrower”), Continental Building Products Canada
Inc., a Canadian federal corporation (including its permitted successors, the
“Canadian Borrower” and, together with the US Borrower, the “Borrowers”), the
several banks and other financial institutions or entities from time to time
party thereto as lenders and as issuing banks, and Credit Suisse AG, as
administrative agent and collateral agent (together with its successors and in
such capacities, the “Administrative Agent”) is made pursuant to Section 2.24 of
the Credit Agreement. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Amended Credit Agreement.
PRELIMINARY STATEMENTS
The US Borrower has requested that the Credit Agreement be amended pursuant to
Section 2.24 thereof to replace, in full, all Term Loans outstanding immediately
prior to the effectiveness of this Second Amendment (the “Existing Term Loans”)
with a replacement tranche of term loans (the “Replacement Term Loans”), and
which Replacement Term Loans shall have the same terms (other than to the extent
expressly provided otherwise in this Second Amendment) under the Loan Documents
as the Existing Term Loans.
The Person identified as the “Replacement Term Lender” on Schedule A hereto (the
“Replacement Term Lender”) (a) will be deemed to have irrevocably agreed to the
terms of this Second Amendment and to have irrevocably committed to make the
Replacement Term Loans to the US Borrower on the Second Amendment Effective Date
in the full amount set forth opposite the name of the Replacement Term Lender on
Schedule A hereto and (b) upon the Second Amendment Effective Date, will make
such Replacement Term Loans to the US Borrower. The aggregate proceeds of the
Replacement Term Loans, together with cash on hand, will be used to replace, in
full, all Existing Term Loans and pay related fees, costs and expenses, on the
terms and subject to the conditions set forth herein.
To accomplish the foregoing (a) the US Borrower, the Administrative Agent and
the Replacement Term Lender are willing to amend the Credit Agreement pursuant
to Section 2.24 thereof as set forth below (the Credit Agreement as amended
hereby, the “Amended Credit Agreement”) and (b) the Replacement Term Lender is
willing to provide the Replacement Term Loans, which will replace, in full, all
Existing Term Loans, in each case, on the Second Amendment Effective Date, on
the terms and subject to the conditions set forth herein and in the Amended
Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


2

--------------------------------------------------------------------------------







SECTION 1. Amendments to Credit Agreement. The US Borrower, the Administrative
Agent and the Replacement Term Lender hereby agree that the Credit Agreement
shall be amended as follows:
(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following new defined terms in proper alphabetical order:
“Second Amendment”: that certain Replacement Facility Amendment, dated as of
December 6, 2017, among the US Borrower, the Administrative Agent and the Lender
party thereto.
“Second Amendment Effective Date”: the date of satisfaction of the conditions
precedent referred to in Section 4 of the Second Amendment.
(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” in its entirety to read as
follows:
“Applicable Margin”: (a) with respect to the Term Loans, the rate per annum set
forth in the applicable column of the grid set forth below, and (b) with respect
to the Revolving Credit Loans, the rate per annum equal to (i) for ABR Loans,
1.25%, and (ii) for Eurocurrency Loans, 2.25%; provided that for outstanding
Revolving Credit Loans only, at any time the Revolving Credit Facility Fee Rate
is 0.375%, then the rate per annum shall be equal to (1) for ABR Loans, 1.375%,
and (2) for Eurocurrency Loans, 2.375%.
Total Leverage Ratio
Applicable Margin for ABR Loans
Applicable Margin for Eurocurrency Loans
Greater than 1.10:1.00
1.25%
2.25%
Equal to or less than 1.10:1.00
1.00%
2.00%



Changes in the Applicable Margin resulting from changes in the Total Leverage
Ratio shall become effective on the date that is one (1) Business Day after the
date on which a Compliance Certificate is delivered pursuant to Section 5.1(a)
or 5.1(b) and shall remain in effect until the next change to be effected
pursuant to this definition. If any Compliance Certificate referred to above is
not delivered within the time period specified in Section 5.1(a) or 5.1(b),
then, until the date that is one (1) Business Day after the date on which such
Compliance Certificate is delivered, the highest rate set forth in each column
of the grid set forth above shall apply. In addition, at any time that (x) an
Event of Default has occurred and is continuing, (y) Holdings’ public corporate
credit rating from S&P is not BB or higher (with a stable or better outlook) or
(z) Holdings’ public corporate family rating from Moody’s is not Ba3 or higher
(with a stable or better outlook), the highest rate set forth in each column of
the grid set forth above shall apply.


3

--------------------------------------------------------------------------------







(c) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Existing Term Loans” in its entirety to read as
follows:
“Existing Term Loans”: as defined in the Second Amendment.
(d) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Replacement Term Loans” in its entirety to read as
follows:
“Replacement Term Loans”: as defined in the Second Amendment.
(e) Section 2.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Repayment of Term Loans. The Term Loan of each Term Loan Lender shall be repaid
in consecutive quarterly installments on each of the last Business Day of each
March, June, September and December (each, a “Term Loan Installment Date”),
commencing on March 31, 2018, each of which shall be in an amount equal to such
Lender’s Term Loan Percentage multiplied by an amount equal to 0.25% of the
original principal amount of the Term Loan Facility as of the Second Amendment
Effective Date; provided that the final principal repayment installment of the
Term Loans repaid on the Term Loan Maturity Date shall be, in any event, in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.
(f) Section 2.12 of the Credit Agreement is hereby amended by amending and
restating clause (e) in its entirety to read as follows:
“(e) In the event that, prior to the date that is six (6) months after the
Second Amendment Effective Date, the US Borrower (i) makes any repayment,
prepayment, purchase or buyback of Term Loans in connection with any Repricing
Event or (ii) effects any amendment of this Agreement resulting in a Repricing
Event, the US Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Loan Lenders (including any
Non-Consenting Lender) (x) in the case of clause (i), a prepayment premium of
1.0% of the aggregate principal amount of the Term Loans so being prepaid,
repaid or purchased and (y) in the case of clause (ii), an amount equal to 1.0%
of the aggregate principal amount of the applicable Term Loans outstanding
immediately prior to such amendment that are subject to such Repricing Event.


4

--------------------------------------------------------------------------------







(g) Section 3.14 of the Credit Agreement is hereby amended by adding the
following new sentence immediately after the last sentence thereof:
“The proceeds of all Replacement Term Loans (as defined in the Second Amendment)
made on the Second Amendment Effective Date, together with cash on hand, will be
used on the Second Amendment Effective Date to (a) repay, in full, all principal
of all Existing Term Loans (as defined in the Second Amendment) and (b) pay
fees, costs and expenses incurred in connection with the Replacement Term Loans,
in each case on the terms and subject to the conditions set forth in the Second
Amendment.”
SECTION 2.
Replacement Term Lender; Replacement Term Loans; Administrative Agent
Authorization.

(a) Replacement Term Lender. Subject to the terms and conditions set forth
herein and in the Credit Agreement, the Replacement Term Lender (i) irrevocably
agrees to the terms of this Second Amendment and (ii) irrevocably commits to
make, on the Second Amendment Effective Date, Replacement Term Loans in the full
amount set forth opposite the name of the Replacement Term Lender on Schedule A
hereto. The Replacement Term Lender further acknowledges and agrees that, as of
and on the Second Amendment Effective Date, it shall be a “Lender”, a “Term Loan
Lender” and an “Additional Lender” under, and for all purposes of, the Amended
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.
(b) Replacement Term Loans.
(i)As of the Second Amendment Effective Date, the Replacement Term Loans shall
be “Term Loans” and “Replacement Term Loans” under, and for all purposes of, the
Amended Credit Agreement and the other Loan Documents. The Replacement Term
Loans shall have the same terms as the Existing Term Loans outstanding
immediately prior to the Second Amendment Effective Date, other than to the
extent expressly provided otherwise in this Second Amendment. Without limiting
the foregoing, the Replacement Term Loans (A) shall rank on a pari passu basis
in right of payment and security with the Obligations in respect of the
Revolving Credit Commitments and (B) shall have the same maturity date as the
Existing Term Loans outstanding immediately prior to the Second Amendment
Effective Date.
(ii)On the Second Amendment Effective Date, the Net Cash Proceeds of all
Replacement Term Loans, if any, shall be applied in accordance with Section 3.14
of the Amended Credit Agreement. Notwithstanding anything herein or in the
Amended Credit Agreement to the contrary, the aggregate principal amount of the
Replacement Term Loans shall not exceed the aggregate principal amount of the
Existing Term Loans outstanding immediately prior to the Second Amendment
Effective Date (plus the amount of fees, costs and expenses incurred in
connection with the Replacement Term Loans).


5

--------------------------------------------------------------------------------







(iii)The Replacement Term Loans shall initially be Eurocurrency Term Loans with
an Interest Period commencing on the Second Amendment Effective Date and ending
on the date specified by the US Borrower in the applicable Borrowing Request
delivered by it pursuant to Section 4(a)(viii) below; provided that the initial
Interest Period with respect to any Eurocurrency Borrowing made on the Second
Amendment Effective Date may be for such period specified in the applicable
Borrowing Request that is reasonably acceptable to the Administrative Agent.
(iv)The US Borrower and the Administrative Agent hereby consent to any
assignments made by the Replacement Term Lender or any affiliate thereof to the
Persons included in the list of allocations separately provided to the US
Borrower and the Administrative Agent (or any Approved Funds or Affiliate of
such Persons) in connection with the primary syndication of the Replacement Term
Loans.
(c) Administrative Agent Authorization. The US Borrower and the Replacement Term
Lender hereby authorize the Administrative Agent to (i) determine all amounts,
percentages and other information with respect to the Loans of each Lender,
which amounts, percentages and other information may be determined only upon
receipt by the Administrative Agent of the signature pages of the Replacement
Term Lender (and each Consent to Second Replacement Facility Amendment) and (ii)
enter and complete all such amounts, percentages and other information in the
Amended Credit Agreement or schedules thereto, as appropriate. The
Administrative Agent’s determination and entry and completion shall be
conclusive evidence of the existence, amounts, percentages and other information
with respect to the obligations of the US Borrower under the Amended Credit
Agreement, in each case, absent manifest error.
SECTION 3. Representations and Warranties. In order to induce the other parties
hereto to enter into this Second Amendment, the US Borrower hereby represents
and warrants to each of the Replacement Term Lender and the Administrative Agent
that, as of the Second Amendment Effective Date:


(a) The US Borrower has the organizational power and authority, and the legal
right, to enter into this Second Amendment and to carry out the transactions
contemplated by, and perform its obligations under, this Second Amendment, the
Amended Credit Agreement and the other Loan Documents;
(b) The US Borrower has taken all necessary organizational action to authorize
the execution, delivery and performance of this Second Amendment, the Amended
Credit Agreement and the other Loan Documents;
(c) This Second Amendment has been duly executed and delivered on behalf of the
US Borrower and constitutes a legal, valid and binding obligation of the US
Borrower, enforceable against the US Borrower in accordance with its terms,
except as enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and


6

--------------------------------------------------------------------------------







(d) Each of the representations and warranties made by any Loan Agreement Party
in or pursuant to the Loan Documents are true and correct in all material
respects on and as of the Second Amendment Effective Date as if made on and as
of such date, except for representations and warranties expressly stated to
relate to a specified date, in which case such representations and warranties
are true and correct in all material respects as of such earlier date; provided
that, in each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or Material Adverse Effect.
SECTION 4. Conditions to Effectiveness of this Second Amendment.
(a) This Second Amendment shall become effective on the first date (the “Second
Amendment Effective Date”) on which the following conditions precedent are
satisfied:
(i)The Administrative Agent shall have received (A) this Second Amendment,
executed and delivered by the US Borrower, the Administrative Agent and the
Replacement Term Lender and (B) a written instrument reasonably satisfactory to
the Administrative Agent, executed and delivered by Holdings, the US Borrower
and the Subsidiary Guarantors, pursuant to which each party thereto consents to
this Second Amendment and the Replacement Term Loans and agrees that the
Guarantee and Collateral Agreement and the other Security Documents to which it
is party will continue to apply in respect of the Amended Credit Agreement (the
“Reaffirmation Agreement”);
(ii)(A) The aggregate principal amount of the Replacement Term Loans, together
with certain cash on hand of the US Borrower, shall be equal to the aggregate
principal amount of the Existing Term Loans outstanding on the Second Amendment
Effective Date immediately prior to the effectiveness of this Second Amendment
(plus the amount of fees, costs and expenses incurred in connection with the
Replacement Term Loans) and (B) the US Borrower shall have, concurrently with
the making of the Replacement Term Loans, paid all accrued and unpaid interest
and other amounts, if any, on the aggregate principal amount of the Existing
Term Loans;
(iii)All fees and expenses in connection with this Second Amendment or under any
other Loan Document or other agreement with the US Borrower relating to the
transactions contemplated hereby (including reasonable and documented
out-of-pocket legal fees and expenses required to be paid by the US Borrower
pursuant to Section 9.3(a) of the Amended Credit Agreement) payable by the US
Borrower on or before the Second Amendment Effective Date shall have been paid
to the extent then due; provided that any such fees and expenses shall be
required to be paid, as a condition precedent to the Second Amendment Effective
Date, only to the extent invoiced at least one (1) Business Day prior to the
Second Amendment Effective Date;


7

--------------------------------------------------------------------------------







(iv)The Administrative Agent shall have received a solvency certificate in the
form of Exhibit J to the Credit Agreement from a Responsible Officer of the US
Borrower with respect to the solvency of the US Borrower and its Subsidiaries,
on a consolidated basis, after giving effect to this Second Amendment and the
transactions contemplated hereby;
(v)The Administrative Agent shall have received a duly executed officer’s
certificate of the US Borrower certifying, as of the Second Amendment Effective
Date, that (A) each of the representations and warranties set forth in Section 3
above are true and correct on and as of the Second Amendment Effective Date and
(B) no Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to this Second Amendment and the
transactions contemplated hereby, or will result therefrom;
(vi)The Administrative Agent shall have received the following:
(A) a certificate of the Secretary or Assistant Secretary of each Loan Agreement
Party party to the Reaffirmation Agreement, dated the Second Amendment Effective
Date, (1) attaching a copy of a short form certificate of the Secretary of State
or other applicable Governmental Authority of the jurisdiction in which each
Loan Agreement Party party to the Reaffirmation Agreement is organized, dated
reasonably near the Second Amendment Effective Date, certifying that such Loan
Agreement Party is duly organized and in good standing or full force and effect
under the laws of such jurisdiction and (2) certifying (x) (I) that attached
thereto is a true and complete copy of the applicable formation document and
by-laws or operating agreement of such Loan Agreement Party as in effect on the
Second Amendment Effective Date and at all times since a date prior to the date
of the resolutions described in clause (y) below or (II) that the applicable
formation document and by-laws or operating agreement of such Loan Agreement
Party provided in the certificate delivered on the Closing Date have not been
amended or otherwise modified since the Closing Date and remain in full force
and effect on the Second Amendment Effective Date, (y) (I) that attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors, board of managers or members of other governing body, as applicable,
of such Loan Agreement Party authorizing the execution, delivery and performance
of this Second Amendment and the borrowings hereunder, in the case of the US
Borrower, and any Loan Documents to which each such Loan Agreement Party is a
party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect or (II) that the resolutions duly adopted by
the board of directors, board of managers or members of other governing body, as
applicable, of such Loan Agreement Party in connection with the entry into the
Credit Agreement on the Closing Date have not been modified, rescinded or
amended and remain in full force and effect on the Second Amendment Effective
Date and (z) (I) as to the incumbency and specimen signature of each officer
executing this Second Amendment or any other Loan Document or any other document
delivered in connection herewith on behalf of such Loan Agreement Party or (II)
that the incumbency and specimen signature provided on the Closing Date of each
officer executing this Second Amendment or any other Loan Document or any other
document delivered in connection herewith on behalf of such Loan Agreement Party
have not changed as of the Second Amendment Effective Date; and


8

--------------------------------------------------------------------------------







(B) Customary good standing “bringdown” confirmations for each Loan Agreement
Party party to the Reaffirmation Agreement, dated the Second Amendment Effective
Date;
(vii)The Administrative Agent shall have received the legal opinion of Gibson,
Dunn & Crutcher LLP, counsel to Holdings, the US Borrower and certain of its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent (on behalf of any Person that will become a Lender of the
Replacement Term Loans and is not a Lender immediately prior to the Second
Amendment Effective Date); and
(viii)Delivery of a Borrowing Request pursuant to Section 2.9 of the Credit
Agreement.
(b) The borrowing of the Replacement Term Loans pursuant to this Second
Amendment shall constitute a representation and warranty by the US Borrower as
of the Second Amendment Effective Date that the conditions contained in Section
4.2 of the Credit Agreement have been satisfied.
SECTION 5. Miscellaneous.
(a) Waiver of Integral Multiple Requirement. The requirement in Section 2.24(a)
of the Credit Agreement that the Replacement Term Loans are incurred in an
integral multiple of $1,000,000 is hereby waived in respect of the Replacement
Term Loans contemplated by this Second Amendment. Each holder of Existing Term
Loans that executes and delivers a Consent to Second Replacement Facility
Amendment in respect of this Second Amendment on or prior to the Second
Amendment Effective Date (which holders constitute the Required Lenders under
the Credit Agreement as in effect immediately prior to the Second Amendment
Effective Date) will be deemed to have consented to the waiver contained in this
Section 5(a).
(b) Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended by this Second Amendment.
(ii)This Second Amendment shall constitute a “Replacement Facility Amendment”
pursuant to Section 2.24 of the Credit Agreement under, and for all purposes of
the Credit Agreement and the other Loan Documents. This Second Amendment is a
Loan Document as defined in the Credit Agreement.


9

--------------------------------------------------------------------------------







(iii)Except as specifically amended by this Second Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iv)The execution, delivery and performance of this Second Amendment shall not
constitute (A) a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Loan Documents or (B) a novation or discharge of any of the terms
of the Credit Agreement or any of the other Loan Documents, except as provided
in this Second Amendment.
(v)This Second Amendment shall constitute the notice required under
Section 2.24(c) of the Credit Agreement.
(c) Headings. Section and subsection headings used herein are for convenience of
reference only, are not part of this Second Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Second
Amendment.
(d) Integration; Applicable Law; Waiver of Jury Trial. The provisions of
Sections 9.7 (Severability), 9.9 (Governing Law; Jurisdiction; Consent to
Service of Process) and 9.10 (Waiver of Jury Trial) of the Credit Agreement
shall apply with like effect to this Second Amendment.
(e) Counterparts. This Second Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Second Amendment by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be effective as delivery of a manually executed counterpart of
this Second Amendment.
(f) Effectiveness. This Second Amendment shall become effective on the Second
Amendment Effective Date, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(g) Post-Effective Requirements. Within 90 days after the Second Amendment
Effective Date (or (i) within 180 days after the Second Amendment Effective Date
with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) in connection with the making of the
Replacement Term Loans under the Amended Credit Agreement or (ii) by such later
date as the Administrative Agent in its sole discretion may permit), subject to
clause (11) of the definition of the term “Excluded Assets” in the Amended
Credit Agreement, the US Borrower shall deliver (A) with respect to each
Mortgage encumbering a Mortgaged Property (other than the Mortgaged Property
located at 350 Broadway, Buchanan, NY 10511 (the “Excluded Mortgaged
Property”)), an amendment or an amendment and restatement thereof (or a new
mortgage, if reasonably required to perfect a first lien security interest in
the applicable Mortgaged Property) (each, a “Mortgage Amendment”) approved by
local counsel reasonably acceptable to the Administrative Agent, setting forth
such changes as are reasonably necessary to reflect that the lien securing the
Obligations under the Amended Credit Agreement encumbers such Mortgaged Property
and to further grant, preserve, protect, confirm and perfect the lien and
security interest thereby created and perfected, (B) for all Mortgaged
Properties (other than the Excluded Mortgaged Property), date down and
modification endorsements to the mortgagee’s title policies reflecting the
Mortgage Amendment in respect of such Mortgaged Property, in each case,
reflecting that there are no encumbrances affecting such Mortgaged Property
except as permitted under the Amended Credit Agreement, and in each case in form
and substance reasonably satisfactory to the Administrative Agent, (C) a
favorable opinion of local counsel in each jurisdiction in which a Mortgaged
Property (other than the Excluded Mortgaged Property) is located for the


10

--------------------------------------------------------------------------------





benefit of the Administrative Agent with respect to the enforceability of the
Mortgage as amended, together with such other opinions as the Administrative
Agent shall require, and in form and substance reasonably acceptable to the
Administrative Agent (it being understood and agreed that the form and substance
of the opinions previously delivered in connection with the Mortgages are
reasonably acceptable) and (D) such further documents, instruments, acts or
agreements as the Administrative Agent may reasonably request to affirm, secure,
renew or perfect the liens of the Mortgages as amended; provided that a Mortgage
Amendment with respect to any particular Mortgaged Property and the related
documentation set forth in clauses (B), (C) and (D) above shall not be required
to the extent that local counsel reasonably acceptable to the Administrative
Agent has confirmed in an e-mail that no Mortgage Amendment is required in order
for the Mortgaged Property to secure the Replacement Term Loans and other
extensions of credit thereunder. For the avoidance of doubt, it is understood
and agreed that US Borrower’s satisfaction of the foregoing requirements (A)
through (D) with respect to any Mortgaged Property shall also deemed to be a
satisfaction of any and all obligations under Section 4.1(k)(A)-(B) of the
Credit Agreement, if any, with respect to such Mortgaged Property and with
respect to the Excluded Mortgaged Property. The US Borrower shall also provide
flood determinations and flood insurance as required by Regulation H with
respect to each Mortgaged Property reasonably acceptable to the Administrative
Agent (it being understood and agreed that US Borrower shall not be required to
provide any information in excess of that which was previously provided in
connection with the Amended Credit Agreement).
[Signature pages follow]


11

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective officers thereunto duly authorized as of the
date first above written.


CONTINENTAL BUILDING PRODUCTS OPERATING COMPANY, LLC
By: ______________________________
Name:
Title:








































[Signature Page to December 2017 Replacement Facility Amendment]


12

--------------------------------------------------------------------------------









CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Replacement Term Lender
By: ______________________________
Name:
Title:


By: ______________________________
Name:
Title:




















[Signature Page to December 2017 Replacement Facility Amendment]


13

--------------------------------------------------------------------------------







SCHEDULE A


Replacement Term Loan Commitments


Replacement Term Lender
Replacement Term Loans
Credit Suisse AG (acting through such of its affiliates or branches as it deems
appropriate)
$271,572,812.50
TOTAL
$271,572,812.50







14